Citation Nr: 1625333	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  09-03 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial rating for adjustment disorder with mixed anxiety and depression, in excess of 30 percent from January 24, 2008.  

2.  Entitlement to a higher level of special monthly compensation (SMC).  


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from November 1981 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for adjustment disorder with mixed anxiety and depression, and assigned a 30 percent rating effective January 24, 2008, the date of claim for service connection.  A June 2014 rating decision by the RO in Milwaukee, Wisconsin, granted special monthly compensation (SMC) based on aid and attendance with an additional amount payable based on additional service-connected disabilities rated at 50 percent or more disabling under 38 U.S.C.A. § 1114(l) (West 2014) and 38 C.F.R. § 3.350(b) (2015).

In July 2010, the Veteran testified at a Videoconference hearing in Little Rock, Arkansas, before a Veterans Law Judge, sitting in Washington, DC, who has since retired.  In May 2015, the Veteran declined to testify at another Board hearing.  

This matter was remanded by the Board in March 2011 to obtain a new VA examination, VA treatment records, and private treatment records.  The Board additionally found that, although the Veteran is in receipt of a 100 percent rating for cardiomyopathy, the issue of entitlement to TDIU was a part of the claim for the higher initial rating for the psychiatric disability under both Rice v. Shineki, 22 Vet. App. 447, 453-55 (2009), and Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Nonetheless, in a September 2013 written statement from the representative, before recertification of the appeal to the Board, the Veteran withdrew the issue of entitlement to TDIU; therefore, the Board finds that the issue of entitlement to TDIU is no longer before the Board.  

The appeal is REMANDED to the AOJ.  


REMAND

Higher Initial Rating for Adjustment Disorder 

As stated above, in March 2011, the Board remanded the issue of a higher initial rating for adjustment disorder to obtain a new VA examination regarding the severity of the psychiatric disability.  The Board notes that, upon receipt of the claims file, it was apparent that multiple documents were missing from the Virtual VA and VBMS claims file for the period from June 2002 to August 2013.  While it appears the missing documents were obtained and again associated with the claims file, no VA psychiatric examination or supplemental statement of the case issued after the March 2011 Board remand were associated with the claims file; therefore, it is unclear from the record whether a VA examination was provided.  

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that a remand by the Board "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders," and imposes upon the Secretary "a concomitant duty to ensure compliance with the terms of the remand."  Therefore, a remand is necessary to either associate any VA psychiatric examination conducted after the March 2011 remand with the claims file, or to obtain a new VA examination to help assess the severity of the adjustment disorder.  

SMC 

In an October 2014 written statement on a VA Form 9, the Veteran expressed disagreement with the level of SMC assigned; however, a statement of the case has not yet been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of entitlement to a higher level of SMC for further procedural action.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records that are not currently associated with the claims file, including all records after March 2011.  

2.  Ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for a psychiatric disorder, including the private treatment records mentioned in the February 19, 2008 VA treatment note.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

3.  Associate any VA psychiatric examination conducted after the March 2011 Board remand with the claims file.  All attempts to associate any outstanding VA examination reports with the claims file must be documented. 

If attempts to associate any VA examination after March 2011 are futile, schedule a VA examination to help assess the severity of the psychiatric disability with a qualified VA psychiatric examiner.  The claims file should be presented to the examiner, and all relevant tests should be conducted.  The examiner should elicit a history of relevant symptoms from the Veteran, and provide an opinion as to the severity of the service-connected psychiatric disorder, including as to occupational and social impairment.  

4.  Readjudicate the issue of a higher initial rating for adjustment disorder.  If the benefit sought on appeal is denied, provided the Veteran and the representative with a supplemental statement of the case, and after time for response, return the claim to the Board.  

5.  Issue a statement of the case regarding the issue of entitlement to a higher level of SMC.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

